           Case 1:18-cv-03155-KPF Document 61 Filed 05/26/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



BRADY TUCKER, RYAN HILTON and               Case No. 1:18-cv-03155-KPF
STANTON SMITH, Individually and On Behalf
of All Others Similarly Situated,           DECLARATION OF DAVID J. HARRIS, JR.
                                            IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
                    Plaintiffs,             MOTION FOR PRELIMINARY APPROVAL
                                            OF CLASS ACTION SETTLEMENT
      v.

CHASE BANK USA, N.A.,

                    Defendant.
        Case 1:18-cv-03155-KPF Document 61 Filed 05/26/20 Page 2 of 3




                         DECLARATION OF DAVID J. HARRIS, JR.

       I, David J. Harris, Jr., declare as follows:

       1.       I am an attorney admitted to practice law in the State of California, and admitted

pro hac vice to practice before this Court in the above-captioned Action. I am an attorney in the

law firm of Finkelstein & Krinsk LLP, and lead trial counsel for Plaintiffs Brady Tucker, Ryan

Hilton and Stanton Smith (“Plaintiffs”) and the putative Class. I make this declaration in support

of Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement. I have

personal knowledge of the matters stated herein and if called upon to do so, I could and would

testify competently thereto.

       2.       Finkelstein & Krinsk LLP is one of the longest-tenured class action litigation firms

in San Diego, having decades of experience prosecuting class actions in federal and state courts

across the country. I have approximately eight years of experience dedicated to successfully

prosecuting shareholder and consumer class action cases. I have obtained extensive knowledge of

the facts, laws and regulations applicable to this case. I strongly support the Parties’ proposed

Settlement Agreement as a fair and reasonable compromise of Plaintiffs’ and Class Members’

pending claims.

       3.       Attached hereto are true and correct copies of the following Exhibits:

            •   Exhibit A – the Parties’ proposed Settlement Agreement, dated May 22, 2020;

            •   Exhibit B – the Parties’ proposed Email Notice of Settlement to Class Members;

            •   Exhibit C – the Parties’ proposed Postcard Notice of Settlement to Class Members;

            •   Exhibit D – the Parties’ Proposed Long-Form Notice of Settlement to Class

                Members; and

            •   Exhibit E – the Firm Resume for Finkelstein & Krinsk LLP.
        Case 1:18-cv-03155-KPF Document 61 Filed 05/26/20 Page 3 of 3




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this day of May 26, 2020, in San Diego, California.


                                             s/ David J. Harris, Jr.   .




                                             David J. Harris, Jr.
